DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 3/23/2021, wherein claims 5-7, 9 and 21 have been cancelled and claims 1-4, 8 and 10-20 are pending.
	It is noted that the amendment is improper in that the withdrawn claims 8 and 10-20 are not labeled as Withdrawn.
	Claims 1-4 are under consideration. (The withdrawn claims may be considered for rejoinder once claims 1-4 are found to be allowable).
Specification
The disclosure is objected to because of the following informalities: In paragraph [0013], the phrase "n1 are" should be changed to "n1 is". Also, as there is only one drawing, it should be referred to as “the drawing” or “the figure” and not as figure 1 or FIG.1.
Appropriate correction is required.
Drawings
The drawings filed on 3/23/2021 are objected to as failing to comply with 37 CFR 1.84(u)(1) because “[w]here only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  all the uppercase "Wherein" should be changed to lowercase.  Also, the phrase "n1 are" in claim 1 should be changed to "n1 is". Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 2 or NH. Therefore, the compounds IB and IC in claim 2, IB1, IC1 and IC2 in claim 3, and the 3rd, 4th, 5th, 7th and 8th compounds in claim 4 have X’s that are outside the scope of claim 1. Claims 2-4 are inconsistent.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR1408515B1 to Bae et al. for the reasons set forth in the last Office action. It is noted that the compound as claimed is not limited to any stereoisomer at the 9-position of the fluorene, and neither is the prior art compound. That is, the compound

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

can also be viewed as

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
11 = C14 aryl substituted with C10 aryl. Claim 1 is therefore anticipated. So is claim 2 (compound ID).
Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The compound IA1 and the second compound of claim 4 are not disclosed by the prior art of record.
	Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. The claim amendment does not overcome Bae et al. as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/VU A NGUYEN/Primary Examiner, Art Unit 1762